Citation Nr: 0527881	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating for lumbosacral strain, 
rated 10 percent from October 13, 2000, to September 22, 
2002, and rated 20 percent thereafter.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
October 2000.  

This matter initially comes before the Board of Veterans' 
Appeal from an April 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington 
Virginia, which granted the claim of entitlement to service 
connection for chronic lumbosacral strain.  
The veteran submitted notification of a change of address and 
the claims file has been transferred to the RO in Roanoke, 
Virginia.  

This case was previously before the Board.  In October 2003, 
the Board remanded the issue for further development.  For 
the reasons discussed in detail below, this case must be 
remanded a second time due to noncompliance with the Board's 
October 2003 Remand directives.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Act 
also defines the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims has 
held that a Remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Remand order, and it imposes on VA a concomitant 
duty to ensure compliance with the terms of the Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2003, the Board remanded the claim of entitlement 
to an initial disability rating for lumbosacral strain.  In 
the Board's directives, the RO, via the Appeals Management 
Center (AMC), was instructed to schedule the veteran for VA 
orthopedic and neurological examination to determine the 
severity of the veteran's back disability.  

In conjunction with the directive to schedule the veteran for 
VA examination, the Board also explained that it was 
necessary for the examiner to indicate in the examination 
report that the claims file was reviewed.  

In accordance with Board's Remand, in May 2005, the RO 
requested VA examination of the veteran's spine.  The veteran 
underwent VA examination in July 2005 and the examination 
report did not mention that the examiner reviewed the claims 
file.  

Therefore, because the examination report did not include 
notation to the effect that the claims file was available and 
reviewed, the Board finds that compliance with the October 
2003 Remand directives were incomplete.  

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for a back disability 
since her separation from service.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, 
and have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran should be notified of 
unsuccessful efforts in this regard, in 
order that she is provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic and neurological 
examination to determine the severity of 
the chronic lumbosacral strain 
disability.  All indicated tests and 
studies, including, but not limited to 
range of motion testing and X-ray 
studies, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All findings should be 
reported in detail, with the examiner 
providing a complete rationale for any 
opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



